Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, Specie I, claims 1-14, 16 and 17, in the reply filed on 08/03/2022 is acknowledged. Claims 15 and 18-20 are withdrawn from consideration.

Claims 6, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 6, the omitted structural positive cooperative relationships is: an incidence plane of the movable mirror unit. 
In absence of essential structural positive relationship of the incidence plane of the movable mirror unit, it remains uncertain as to how the incidence plane of the movable mirror unit is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the incidence plane of the movable mirror unit, it remains uncertain as to whether the incidence plane of the movable mirror unit is structurally part of the claimed device.

As to claims 8, 10 and 13, the omitted structural positive cooperative relationships is: a concave and convex part. 
In absence of essential structural positive relationship of the concave and convex part, it remains uncertain as to how the concave and convex part is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the concave and convex part, it remains uncertain as to whether the concave and convex part is structurally part of the claimed device.
As to claims 9, 11 and 14, the omitted structural positive cooperative relationships is: a light shielding layer. 
In absence of essential structural positive relationship of the light shielding layer, it remains uncertain as to how the light shielding layer is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the light shielding layer, it remains uncertain as to whether the light shielding layer is structurally part of the claimed device.
As to claim 17, the omitted structural positive cooperative relationships is: an object. 
In absence of essential structural positive relationship of the object, it remains uncertain as to how the object is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the object, it remains uncertain as to whether the object is structurally part of the claimed device.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yasushi (JP 2011-59282, of record).
As to claims 1, 16 and 17, Yasushi discloses applicant’s claimed image projector or image recognition device including a light deflector (at least Figs. 1-6, 10, 13) including: 
a transparent member (32) through which incident light passes;
a movable mirror unit (211) configured to reflect the incident light that has passed through the transparent member;
a housing (3, 31) coupled to the transparent member, the housing accommodating the movable mirror unit; and
a light-beam adjuster (53, 531, 532) disposed on the transparent member, the light-beam adjuster having a light-beam adjusting plane to adjust an optical path of light reflected by the transparent member.
	As to claim 2, as shown in at least Fig. 6, Yasushi discloses light-beam adjusting plane positioned between an optical path of the incident light incident on the movable mirror unit and an optical path of the incident light reflected by the movable mirror unit.
	As to claim 7, since Yasushi disclose al’s disclosed light deflector includes all elements as claimed by applicant, the reflection light within Yasushi’s light deflector would be able to totally reflected by the light-beam adjusting plane.
As to claim 9, Yasushi discloses the device further including a light shielding layer (6) formed on the light-beam adjusting plane to include an area on which the reflection light is incident, the light-shielding layer shielding the reflection light.
As to claim 12, as shown in Fig. 2, Yasushi discloses wherein the light-beam adjuster has a rectangular shape in cross section along an incident plane on which the incident light is incident, facing a reflection plane of the movable mirror unit.

Claims 1-3, 7, 12, are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee et al (USPgPub 2007/0166864, of record).
As to claims 1, Lee et al disclose applicant’s claimed image projector or image recognition device including a light deflector (at least Figs. 1-7) including: 
a transparent member (21, 200) through which incident light passes;
a movable mirror unit (30) configured to reflect the incident light that has passed through the transparent member;
a housing (as shown in Fig. 1) coupled to the transparent member, the housing accommodating the movable mirror unit; and
a light-beam adjuster (100) disposed on the transparent member, the light-beam adjuster having a light-beam adjusting plane to adjust an optical path of light reflected by the transparent member.
	As to claim 2, as shown in Figs. 6 and 7, Lee et al disclose light-beam adjusting plane positioned between an optical path of the incident light incident on the movable mirror unit and an optical path of the incident light reflected by the movable mirror unit.
	As to claim 3, Lee et al disclose the transparent member and the light-beam adjuster made of glass.
As to claim 7, since Lee et al’s disclosed light deflector includes all elements as claimed by applicant, the reflection light within Lee et al’s light deflector would be able to totally reflected by the light-beam adjusting plane.
As to claim 12, as shown in Figs. 8-10, Lee et al disclose the light-beam adjuster having a rectangular shape in cross section along an incident plane on which the incident light is incident, facing a reflection plane of the movable mirror unit.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, as applied to claim 1.
	As to claims 4 and 5, although Lee et al do not disclose both the light-beam adjuster made of resin or both the transparent member made of light-beam adjuster made of resin, as claimed by applicant, such modification would have been considered within the level of ordinary skill in the art and therefore would have been obvious to one of ordinary skill in the art.

Claims 8, 10, 13 are allowed over prior art of the record. 
As to claim 8, prior art of the record does not disclose applicant’s claimed light deflector light deflector, which includes all limitations of claim 1, further including a concave and convex part to scatter the reflection light is formed on the light-beam adjusting plane to include an area on which the reflection light is incident.
As to claim 10, prior art of the record does not disclose applicant’s claimed light deflector light deflector, which includes all limitations of claim 1, wherein the light-beam adjusting plane is same as a plane on which the incident light is incident, the light deflector further includes a concave and convex part to scatter the reflection light formed on the light-beam adjusting plane to include an area on which the reflection light is incident.
As to claim 13, prior art of the record does not disclose applicant’s claimed light deflector light deflector, which includes all limitations of claims 1 and 12, wherein the light-beam adjuster has a rectangular shape in cross section along an incident plane on which the incident light is incident, facing a reflection plane of the movable mirror unit,
wherein the reflection light is totally reflected by the light-beam adjusting plane of the light-beam adjuster, and 	wherein the light deflector further includes a concave and convex part to scatter the reflection light formed on a plane on which the reflection light totally reflected by the light-beam adjusting plane is incident.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879